Citation Nr: 1443402	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and father


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Regional Offices (ROs) of the United States Department of Veterans Affairs (VA) in Louisville, Kentucky.

In August 2013, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2008, the RO denied a claim for service connection for migraine headaches. 

2.  The evidence received since the RO's August 2008 decision, which denied a claim of entitlement to service connection for migraine headaches, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's migraine headaches are related to his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's August 2008 decision which denied a claim for service connection for migraine headaches; the claim for service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  Service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen his claim for service connection for migraine headaches.  During his hearing, held in August 2013, the Veteran essentially testified that he had headaches during service and thereafter, but that he did not seek treatment for them following service for many years because he did not have insurance.  The Veteran's father testified that the Veteran had headaches during service. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

In January 2008, the Veteran filed a claim for service connection for migraine headaches.  In August 2008, the RO denied the claim.  In September 2008, a timely notice of disagreement was received.  

In July 2009, following the association of additional evidence with the claims file, the RO again denied the claim.  

In September 2009, the Veteran was sent a statement of the case (SOC) which included consideration of additional evidence.  However, a timely substantive appeal was never received, and the RO's August 2008 decision became final.  See 38 U.S.C.A. § 7105(c).  

VA progress notes were received prior to the expiration of the appellate period for the RO's July 2009 determination that contained new and material evidence.   See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the July 2009 RO decision did not become final.  Id.

In February 2010, the Veteran filed another claim for service connection for migraine headaches, and in September 2010, the RO denied the claim.  The Veteran has appealed.  

The RO's September 2010 decision appears to have denied the claims on the merits.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The most recent and final denial of this claim was in August 2008.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's August 2008 rating decision included the Veteran's service treatment records, which showed that in May and November of 1993, the Veteran received treatment for a wide variety of symptoms, to include headaches, as well as chills, dizziness, a sore throat, and a fever.  The assessments were presumptive strep throat, and pharyngitis, rule out strep throat, respectively.  In January 1994, the Veteran received follow-up treatment after sustaining a cardiac arrest associated with the intake of alcohol.  He was noted to have a history of alcoholism with a recommendation for treatment that included AA (alcoholics anonymous), and cardiac arrest.  He complained of dizziness and headaches since December 1993.  He was noted not to have had any headaches lately.  An EEG (electroencephalogram), and a CT (computerized tomography) of the head, were normal.  The impression was migraine headaches.  The report notes that the Veteran's headaches were relatively infrequent making prophylaxis unnecessary, and that with appropriate abortive medications used infrequently he should have good results with relative little loss of function.  He was afforded Midrin, with a notation that Cafergot may be tried if needed.  The Veteran's separation examination report, dated in May 1996, shows that his head and neurological system were clinically evaluated as normal.  In an associated "report of medical history" he indicated that he had a history of frequent or severe headache.  

An associated notation is somewhat difficult to read, but appeared to state that the Veteran has a history of status post cardiopulmonary arrest secondary to ETOH (alcohol) ingestion, and that he had recovered well except for recurrent migraines relieved with Midrin.  See also May 1996 report of medical assessment.

A lay statement from the Veteran's brother, received in May 2008, showed that he stated that he served with his brother, and that his brother had chronic conditions during service that included headaches.  

At the time of the RO's August 2008 rating decision, the Veteran's service treatment reports showed one treatment exclusively for headache symptoms in January 1994, 
Headaches were not shown in his May 1996 separation examination report, however, there were notations that he had migraine headaches in an associated report of medical history.  There was no medical opinion indicating that the Veteran currently had headaches that were related to his service.  

The medical evidence received since the RO's August 2008 rating decision includes of VA reports, dated between 2008 and 2012.  This evidence shows that the Veteran was treated for complaints of headaches beginning in October 2009.  

In August 2013, the Veteran submitted four lay statements, in which the authors assert that they have witnessed the Veteran having headaches.  The Board notes that this evidence is accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2013).

This evidence, which was not of record at the time of the August 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's August 2008 decision, there was no post-service medical evidence of record to show that the Veteran had headaches.  The submitted evidence includes medical reports which show that he currently has migraine headaches.  The Board therefore finds that this evidence is material.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.   

II.  Service Connection

In addition to the previously discussed evidence, the claims file includes a VA examination report, dated in September 2009, which shows that the examiner stated that he had thoroughly reviewed the claims file, that the Veteran had been treated for headaches in 1994, and that the Veteran stated that he had not been treated for headaches since the mid-1990s.  The examiner concluded that there is no evidence that he had a chronic condition or ongoing headaches that are related to his service, and that his headaches are less likely as not caused by or a result of his service.  

The Board finds that service connection for migraine headaches is warranted.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that headaches are "observable symptomatology" within the meaning of Layno.  The Veteran's service treatment records show that he was treated for migraine headaches in January 1994, at which time he was provided with medication (Midrin), with a notation that Cafergot may be tried if needed.  Upon separation from service, he indicated that he had a history of frequent or severe headache.  See May 1996 "report of medical history."  An associated notation in that report indicates that he had recovered well from a cardiopulmonary arrest, except for recurrent migraines relieved with Midrin.  There is a very similar notation in a May 1996 "report of medical assessment."  Although the September 2009 VA examiner concluded that "there is no evidence that he has had a chronic condition," and that his current headaches were not related to his service, the examiner failed to discuss the evidence of the existence of migraine headaches, which included the use of medication (Midrin), upon separation from service in 1996.  It appears that these notations were made by service health care professionals.  

Finally, the current existence of migraine headaches is established, as the post-service medical evidence shows that the Veteran currently has migraine headaches.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for migraine headaches is warranted.

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
 
ORDER

Service connection for headaches is reopened. 

Service connection for migraine headaches is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


